DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  Claims status
2.	This office action is a response to an application filed on 02/01/2021 in which claims 1-82 are pending for examination.


                                        Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/27/2021.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 02/01/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 1, 2, 3, 6, 14, 15, 17, 18, 20, 23, 24, 27, 33, 34, 36, 37, 39, 42, 43, 44, 47, 55, 56, 58, 59, 61, 64, 68, 74, 75, 77, 78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo”.
	Regarding claim 1, WO’303 discloses a method for wireless communication at a user equipment (UE) (Figs. 3-4, gNB 10 instructs the UE 20 regarding whether or not to transmit the UCI on the PUSCH according to a specific field in the PDCCH, or about resources that can be piggybacked), comprising:
receiving a first uplink grant that indicates an uplink shared channel occasion on the first uplink carrier (Figs. 3-4, page 5, UCI on the PUSCH according to a specific field in the PDCCH); 
generating uplink control information for a downlink transmission from a base station (Figs. 3-4, page 5, the value of the dedicated field in the PDCCH is indicated by “1” by the gNB 10), wherein the uplink control information is associated with an uplink control channel occasion that overlaps in time with the uplink shared channel occasion (Figs. 3-4, page 5, the transmission timing of UCI and the transmission timing of uplink data (for example, data of URLLC) overlap); and 
performing, based at least in part on the piggybacking status (Figs. 3-4, page 5, regarding whether or not to transmit the UCI on the PUSCH according to a specific field in the PDCCH, or about resources that can be piggybacked) for the first uplink carrier (Figs. 3-4, page 5, PUSCH according to a specific field in the PDCCH), an uplink shared channel transmission on the first uplink carrier (Figs. 3-4, page 5, uplink data using the PUSCH)  during the uplink shared channel occasion (Figs. 3-4, page 5, Figs. 3-4, page 5, in step S140, UE 20 does not transmit UCI on the PUSCH allocated for transmission of uplink data) and an uplink control transmission of the uplink control information on a second uplink carrier of the plurality of uplink carriers (Figs. 3-4, page 5, PUSCH or PUCCH)  during the uplink control channel occasion (Figs. 3-4, page 5, that is, UE20 does not piggyback UCI to PUSCH in step S130; in this case, the UE 20 transmits the UCI to the gNB 10 via a resource (PUSCH or PUCCH) different from the channel (PUSCH) allocated to the uplink data transmission transmitted in step S130 (step S140)).
While WO’303 implicitly refers to “receiving a piggybacking status for a first uplink carrier of a plurality of uplink carriers configured for the UE” (Fig. 4, page 5, gNB 10 sets in advance a resource for transmitting UCI used when the value of the dedicated field in the PDCCH is “0” or “1” by RRC, and notifies the UE 20 of it), Kim from the same or similar field of endeavor explicitly discloses receiving a piggybacking status for a first uplink carrier of a plurality of uplink carriers configured for the UE (Fig. 8, paragraphs [0090]-[0095], indicator for indicating a cell in which the piggyback UCI is piggybacked is called a piggyback indicator (PI). The PI can be transmitted by using an RRC message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a piggybacking status for a first uplink carrier of a plurality of uplink carriers configured for the UE” as taught by Seo, in the system of WO’303, so that it would provide uplink control information by using a piggyback cell selected from a plurality of serving cells in a wireless communication system indicated by an uplink grant for the uplink shared channel (Seo, paragraph [0011]).

Regarding claim 2, WO’303 discloses selecting the second uplink carrier for the uplink control transmission based at least in part on the piggybacking status for the first uplink carrier and the uplink control channel occasion overlapping in time with the uplink shared channel occasion (page 5, the UCI on the PUSCH according to a specific field; transmission timing of UCI and the transmission timing of uplink data (for example, data of URLLC) overlap).

Regarding claim 3, WO’303 discloses receiving the piggybacking status for the first uplink carrier comprises: receiving a control message comprising an indication that uplink control information piggybacking is disabled for the first uplink carrier (page 5, resource for transmitting UCI used when the value of the dedicated field in the PDCCH is “0” or “1” by RRC).

Regarding claim 6, WO’303 discloses receiving the piggybacking status for the first uplink carrier comprises: receiving a control message comprising an indication that uplink control information piggybacking is enabled for a group of uplink carriers within the plurality of uplink carriers, wherein the first uplink carrier is absent from the group of uplink carriers (page 5, value of the dedicated field in the PDCCH is “0” or “1” by RRC; whether or not to transmit the UCI on the PUSCH according to a specific field in the PDCCH, or about resources that can be piggybacked).

Regarding claim 14, WO’303 in view of Seo disclose the method according to claim 1.
Seo further discloses aperiodic or semi-persistent channel state information transmissions on the first uplink carrier are disabled based at least in part on the piggybacking status for the first uplink carrier (paragraphs [0099], [0113], [0115], plurality of triggering piggyback cells designated due to triggering of a plurality of CQI requests).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “aperiodic or semi-persistent channel state information transmissions on the first uplink carrier are disabled based at least in part on the piggybacking status for the first uplink carrier” as taught by Seo, in the system of WO’303, so that it would provide uplink control information by using a piggyback cell selected from a plurality of serving cells in a wireless communication system indicated by an uplink grant for the uplink shared channel (Seo, paragraph [0011]).

Regarding claim 15, WO’303 in view of Seo disclose the method according to claim 1.
Seo further discloses an uplink shared channel indication field in the first uplink grant is set to a bit value of 1 based at least in part on a channel state information occasion overlapping with the uplink shared channel occasion (paragraphs [0056], [0097], [0113], a cell indicated by a piggyback indicator (such a cell is called a piggyback cell), a cell indicated by a CQI request (such a cell is called a triggered piggyback cell), and a cell selected by a pre-defined rule (such a cell is called a selected piggyback cell) can exist at the same time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “an uplink shared channel indication field in the first uplink grant is set to a bit value of 1 based at least in part on a channel state information occasion overlapping with the uplink shared channel occasion” as taught by Seo, in the system of WO’303, so that it would provide uplink control information by using a piggyback cell selected from a plurality of serving cells in a wireless communication system indicated by an uplink grant for the uplink shared channel (Seo, paragraph [0011]).

Regarding claim 17, WO’303 discloses receiving a control message scheduling an aperiodic or semi-persistent channel state information transmission on the first uplink carrier during a channel state information occasion that overlaps in time with the uplink shared channel occasion (page 3, UCI including a scheduling request (SR: Scheduling Request) for requesting transmission resource allocation, periodic or aperiodic CSI (Channel State Information), and the like).

Regarding claim 18, WO’303 discloses performing a persistent channel state information transmission on the second uplink carrier (page 5, a resource (PUSCH or PUCCH) different from the channel (PUSCH) allocated to the uplink data transmission).
WO’303 does not explicitly disclose “dropping the aperiodic or semi-persistent channel state information transmission on the first uplink carrier based at least in part on the piggybacking status for the first uplink carrier and the channel state information occasion overlapping in time with the uplink shared channel occasion”.
However, Seo from the same or similar field of endeavor discloses dropping the aperiodic or semi-persistent channel state information transmission on the first uplink carrier based at least in part on the piggybacking status for the first uplink carrier and the channel state information occasion overlapping in time with the uplink shared channel occasion (a resource for UCI used when the value of the dedicated field in the PDCCH is “0” or “1” by RRC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “dropping the aperiodic or semi-persistent channel state information transmission on the first uplink carrier based at least in part on the piggybacking status for the first uplink carrier and the channel state information occasion overlapping in time with the uplink shared channel occasion” as taught by Seo, in the system of WO’303, so that it would provide uplink control information by using a piggyback cell selected from a plurality of serving cells in a wireless communication system indicated by an uplink grant for the uplink shared channel (Seo, paragraph [0011]).

Regarding claim 20, WO’303 discloses piggybacking a persistent channel state information transmission on the first uplink carrier based at least in part on the piggybacking status and the channel state information occasion overlapping in time with the uplink shared channel occasion (page 5, piggybacking UCI on the PUSCH according to a specific field in the PUSCH).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 14 from the perspective of the base station.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 15 from the perspective of the base station.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 17 from the perspective of the base station.
Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 18 from the perspective of the base station.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 20 from the perspective of the base station.

Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Regarding claim 56, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.
Regarding claim 58, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Regarding claim 59, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 61, the claim is rejected based on the same reasoning as presented in the rejection of claim 20.

Regarding claim 64, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 65, the claim is rejected based on the same reasoning as presented in the rejection of claim 24.

Regarding claim 68, the claim is rejected based on the same reasoning as presented in the rejection of claim 27.

Regarding claim 74, the claim is rejected based on the same reasoning as presented in the rejection of claim 33.

Regarding claim 75, the claim is rejected based on the same reasoning as presented in the rejection of claim 34.
Regarding claim 77, the claim is rejected based on the same reasoning as presented in the rejection of claim 36.

Regarding claim 78, the claim is rejected based on the same reasoning as presented in the rejection of claim 37.

Regarding claim 80, the claim is rejected based on the same reasoning as presented in the rejection of claim 39.

8.	Claims 4, 7, 8, 9, 12, 13, 25, 28, 31, 32, 45, 48, 49, 50, 53, 54, 66, 69, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo” in view of PARK et al. (US 2018/0006790 A1), hereinafter “Park”.
Regarding claim 4, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo explicitly discloses “receiving a control message comprising an indication that uplink control information piggybacking is disabled for a group of uplink carriers within the plurality of uplink carriers, wherein the group of uplink carriers comprises the first uplink carrier”.
However, Park from the same or similar field of endeavor discloses receiving a control message comprising an indication that uplink control information piggybacking is disabled for a group of uplink carriers within the plurality of uplink carriers, wherein the group of uplink carriers comprises the first uplink carrier (paragraph [0251], UCI piggyback on/off indicator for each CG may be included in control signaling (e.g., DCI) indicating PUSCH resource transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a control message comprising an indication that uplink control information piggybacking is disabled for a group of uplink carriers within the plurality of uplink carriers, wherein the group of uplink carriers comprises the first uplink carrier” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 7, WO’303 in view of Seo disclose the method according to claim 6.
Neither WO’303 nor Seo explicitly discloses “the control message is configured per cell-group, or per uplink control channel group, or a combination thereof”.
However, Park from the same or similar field of endeavor discloses the control message is configured per cell-group, or per uplink control channel group, or a combination thereof (paragraph [0251], UCI piggyback on/off indicator for each CG included in control signaling (e.g., DCI) indicating PUSCH resource transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the control message is configured per cell-group, or per uplink control channel group, or a combination thereof” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 8, WO’303 in view of Seo disclose the method according to claim 6.
Neither WO’303 nor Seo explicitly discloses “receiving the first uplink grant comprises: receiving a downlink assignment index in the first uplink grant; and wherein performing the uplink shared channel transmission comprises encoding the uplink shared channel transmission irrespective of the downlink assignment index”.
However, Park from the same or similar field of endeavor discloses receiving the first uplink grant comprises: 
receiving a downlink assignment index in the first uplink grant (paragraph [0146], [0255], DAI of a CC domain to DCI for triggering PUSCH resources); and 
wherein performing the uplink shared channel transmission comprises encoding the uplink shared channel transmission irrespective of the downlink assignment index (paragraph [0146], [0255], an existing UL DAI field for the TDD system may be transmitted together with the UCI piggyback on/off indicator for each CG and the UL DAI may be effectively applied only to CCs for which the UCI piggyback on/off indicator indicates an “on” state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving the first uplink grant comprises: receiving a downlink assignment index in the first uplink grant; and wherein performing the uplink shared channel transmission comprises encoding the uplink shared channel transmission irrespective of the downlink assignment index” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 9, WO’303 in view of Seo and Park disclose the method according to claim 8.
Park further discloses ignoring the downlink assignment index in the first uplink grant based at least in part on the piggybacking status for the first uplink carrier (paragraphs [0254], [0255], UCI piggyback on/off indicator for CG1 in DCI representing a PUSCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “ignoring the downlink assignment index in the first uplink grant based at least in part on the piggybacking status for the first uplink carrier” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 12, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo explicitly discloses “receiving a second uplink grant that indicates a second uplink shared channel transmission occasion on the second uplink carrier, the second uplink grant comprising a downlink assignment index; and determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index of the second uplink grant”.
However, Park from the same or similar field of endeavor discloses receiving a second uplink grant that indicates a second uplink shared channel transmission occasion on the second uplink carrier, the second uplink grant comprising a downlink assignment index (paragraph [0146], as an example, when the eNB indicates CCs on which HARQ-ACK is transmitted, the eNB may add a DAI of a CC domain to DCI for triggering PUSCH resources; that is, the DAI may indicate whether DL scheduling is performed with respect to a maximum of 32 CCs and, in this case, signaling overhead may significantly increase); and 
determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index of the second uplink grant (paragraphs [0269]-[0271], predetermine reference configuration regarding the number of DL subframes corresponding to a UL DAI value and indicate whether a specific UL DAI conforms to the reference configuration or independent configuration for each CG according to the operation of the present invention by adding a bit field to DCI indicating a PUSCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a second uplink grant that indicates a second uplink shared channel transmission occasion on the second uplink carrier, the second uplink grant comprising a downlink assignment index; and determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index of the second uplink grant” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 13, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo explicitly discloses “a downlink assignment index is absent from the first uplink grant”.
However, Park from the same or similar field of endeavor discloses a downlink assignment index is absent from the first uplink grant (paragraphs [0146], [0251], UCI piggyback on/off indicator for each CG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a downlink assignment index is absent from the first uplink grant” as taught by Park, in the combined system of WO’303 and Seo, so that it would provide a method for transmitting uplink control information, for more efficient channel state reporting and proper scheduling according to channel state reporting (Park, paragraph [0007]).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 12 from the perspective of the base station.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 13 from the perspective of the base station.

Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.
Regarding claim 54, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 66, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 69, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Regarding claim 72, the claim is rejected based on the same reasoning as presented in the rejection of claim 31.

Regarding claim 73, the claim is rejected based on the same reasoning as presented in the rejection of claim 32.

9.	Claims 5, 26, 46 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo” in view of PARK et al. (US 2018/0006790 A1), hereinafter “Park” in view of KR 20190028262 A (KR 2019002826 A), hereinafter “KR’262”.
Regarding claim 5, WO’303 in view of Seo and Park disclose the method according to claim 4.
Neither WO’303 nor Seo nor Park explicitly discloses “the group of uplink carriers grouped according to one or more of frequency range, frequency band, timing advance group, cell group, physical uplink control channel group, or UE”.
However, KR’262 from the same or similar field of endeavor discloses the group of uplink carriers grouped according to one or more of frequency range, frequency band, timing advance group, cell group, physical uplink control channel group, or UE (page 3, PUCCH-PUSCH-related configuration information, such as UCI piggyback-related configuration information, in any cell capable of PUCCH transmission (e.g., arbitrary PCell, PSCell, or PUCCH SCell) through UE-specific higher layer signaling or cell- transmission-related setting information can be defined to be transmitted to each terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the group of uplink carriers grouped according to one or more of frequency range, frequency band, timing advance group, cell group, physical uplink control channel group, or UE” as taught by KR’262, in the combined system of WO’303, Seo and Park, so that that it would provide an efficient multiplexing of radio resource units based on subcarrier spacing, subframe, TTI relates to the research on next generation / 5G radio access technology (KR’262, page 2).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 67, the claim is rejected based on the same reasoning as presented in the rejection of claim 26.

10.	Claims 10, 11, 29, 30, 51, 52, 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo” in view of PARK et al. (US 2018/0006790 A1), hereinafter “Park” in view of CHOI et al. (US 2021/0092762 A1), hereinafter “Choi”.
Regarding claim 10, WO’303 in view of Seo and Park disclose the method according to claim 8.
Neither WO’303 nor Seo nor Park explicitly discloses “the downlink assignment index in the first uplink grant is fixed at a preconfigured value based at least in part on the piggybacking status for the first uplink carrier”.
However, Choi from the same or similar field of endeavor discloses the downlink assignment index in the first uplink grant is fixed at a preconfigured value based at least in part on the piggybacking status for the first uplink carrier (paragraph [0138], if the value of the 1-bit value UL-DAI field is 0, the UE may not multiplex HARQ-ACK information with PUSCH transmission, which is scheduled by the DCI and  in addition, if the value of the 1-bit UL-DAI field is 1, the UE may multiplex HARQ-ACK information with PUSCH transmission, which is scheduled by the DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the downlink assignment index in the first uplink grant is fixed at a preconfigured value based at least in part on the piggybacking status for the first uplink carrier” as taught by Choi, in the combined system of WO’303, Seo and Park, so that it would provide applying a value of the downlink assignment index (DAI) field of the DCI to each slot in which hybrid automatic repeat request (HARQ)-ACK information is multiplexed to PUSCH transmission on the plurality of slots in order to to provide a method for efficiently transmitting signals in wireless communication (Choi, paragraph [0010]).

Regarding claim 11, WO’303 in view of Seo and Park disclose the method according to claim 8.
Neither WO’303 nor Seo nor Park explicitly discloses “determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index in the first uplink grant”.
However, Choi from the same or similar field of endeavor discloses determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index in the first uplink grant (paragraph [0135], downlink assignment index (DAI) indicates information on the number of HARQ-ACKs included in a hybrid automatic repeat request (HARQ)-ACK codebook in which the UE indicates the successful or unsuccessful reception of a plurality of PDSCHs to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a codebook size for the uplink control transmission on the second uplink carrier based at least in part on the downlink assignment index in the first uplink grant” as taught by Choi, in the combined system of WO’303, Seo and Park, so that it would provide applying a value of the downlink assignment index (DAI) field of the DCI to each slot in which hybrid automatic repeat request (HARQ)-ACK information is multiplexed to PUSCH transmission on the plurality of slots in order to to provide a method for efficiently transmitting signals in wireless communication (Choi, paragraph [0010]).

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 10 from the perspective of the base station.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 11 from the perspective of the base station.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 70, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 71, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

11.	Claims 16, 35, 57 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo” in view of KR 20190028262 A (KR 2019002826 A), hereinafter “KR’262”.
Regarding claim 16, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo nor Park explicitly discloses “transmitting aperiodic or semi-persistent channel state information transmissions on the first uplink carrier during channel state information occasions that are orthogonal in time to uplink control information transmissions by the UE based at least in part on the piggybacking status for the first uplink carrier”.
However, KR’262 from the same or similar field of endeavor discloses transmitting aperiodic or semi-persistent channel state information transmissions on the first uplink carrier during channel state information occasions that are orthogonal in time to uplink control information transmissions by the UE based at least in part on the piggybacking status for the first uplink carrier (page 3, 4, PUCCH-PUSCH-related configuration information, such as UCI piggyback-related configuration information, in any cell capable of PUCCH transmission (e.g., arbitrary PCell, PSCell, or PUCCH SCell) through UE-specific higher layer signaling or cell- transmission-related setting information can be defined to be transmitted to each terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting aperiodic or semi-persistent channel state information transmissions on the first uplink carrier during channel state information occasions that are orthogonal in time to uplink control information transmissions by the UE based at least in part on the piggybacking status for the first uplink carrier” as taught by KR’262, in the combined system of WO’303 and Seo, so that that it would provide an efficient multiplexing of radio resource units based on subcarrier spacing, subframe, TTI relates to the research on next generation / 5G radio access technology (KR’262, page 2).

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 16 from the perspective of the base station.

Regarding claim 57, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 76, the claim is rejected based on the same reasoning as presented in the rejection of claim 35.

12.	Claims 21, 22, 40, 41, 62, 63, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/159303 A1, hereinafter “WO’303” in view of Seo et al. (US 2013/0100917 A1), hereinafter “Seo” in view of CHOI et al. (US 2021/0092762 A1), hereinafter “Choi”.
Regarding claim 21, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo explicitly discloses “a minimum uplink shared transmission preparation time of the first uplink carrier remains fixed and irrespective of other carriers based at least in part on the piggybacking status”.
However, Choi from the same or similar field of endeavor discloses a minimum uplink shared transmission preparation time of the first uplink carrier remains fixed and irrespective of other carriers based at least in part on the piggybacking status (paragraphs [0017], [0018], [0021], processing timing condition may be determined according to a minimum time required for the user equipment to receive the PDCCH and to generate valid HARQ-ACK information when the specific slot, which is one of the plurality of slots, satisfies a processing timing condition for a PDSCH (physical uplink shared channel) of which the successful or unsuccessful reception is indicated by the HARQ-ACK information and a PDCCH scheduling the PUCCH (physical uplink control channel) transmission including the HARQ-ACK information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a minimum uplink shared transmission preparation time of the first uplink carrier remains fixed and irrespective of other carriers based at least in part on the piggybacking status” as taught by Choi, in the combined system of WO’303 and Seo, so that it would provide applying a value of the downlink assignment index (DAI) field of the DCI to each slot in which hybrid automatic repeat request (HARQ)-ACK information is multiplexed to PUSCH transmission on the plurality of slots in order to to provide a method for efficiently transmitting signals in wireless communication (Choi, paragraph [0010]).
Regarding claim 22, WO’303 in view of Seo disclose the method according to claim 1.
Neither WO’303 nor Seo explicitly discloses “a minimum uplink shared transmission preparation time of the first uplink carrier is based at least in part on the piggybacking status, an uplink shared transmission preparation time associated with the second uplink carrier, and a minimum subcarrier spacing configuration used for scheduling an uplink control channel transmission overlapping in time with the uplink shared channel occasion”.
However, Choi from the same or similar field of endeavor discloses a minimum uplink shared transmission preparation time of the first uplink carrier is based at least in part on the piggybacking status, an uplink shared transmission preparation time associated with the second uplink carrier, and a minimum subcarrier spacing configuration used for scheduling an uplink control channel transmission overlapping in time with the uplink shared channel occasion (Fig. 18, Table 4, paragraphs [0177], [0187], [0189], [0190], in Table 4, “μ” is one of the subcarrier spacing values of a PDCCH or the subcarrier spacing values of a UL BWP through which HARQ-ACK information is transmitted, and may be the value that maximizes Tproc,1. Tproc,1 may indicate the minimum time required for the UE to receive a PDSCH and produce valid HARQ-ACK for the corresponding PDSCH; specifically, Tproc,1 may be determined according to the equation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a minimum uplink shared transmission preparation time of the first uplink carrier is based at least in part on the piggybacking status, an uplink shared transmission preparation time associated with the second uplink carrier, and a minimum subcarrier spacing configuration used for scheduling an uplink control channel transmission overlapping in time with the uplink shared channel occasion” as taught by Choi, in the combined system of WO’303 and Seo, so that it would provide applying a value of the downlink assignment index (DAI) field of the DCI to each slot in which hybrid automatic repeat request (HARQ)-ACK information is multiplexed to PUSCH transmission on the plurality of slots in order to to provide a method for efficiently transmitting signals in wireless communication (Choi, paragraph [0010]).

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 21 from the perspective of the base station.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 22 from the perspective of the base station.

Regarding claim 62, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 63, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Regarding claim 81, the claim is rejected based on the same reasoning as presented in the rejection of claim 40.
Regarding claim 82, the claim is rejected based on the same reasoning as presented in the rejection of claim 41.

Allowable Subject Matter
13.	Claims 19, 38, 60 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 23, 42 and 64) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference WO’303 discloses performing a persistent channel state information transmission on the second uplink carrier (page 5, a resource (PUSCH or PUCCH) different from the channel (PUSCH) allocated to the uplink data transmission).
Prior art reference Seo discloses dropping the aperiodic or semi-persistent channel state information transmission on the first uplink carrier based at least in part on the piggybacking status for the first uplink carrier and the channel state information occasion overlapping in time with the uplink shared channel occasion (a resource for UCI used when the value of the dedicated field in the PDCCH is “0” or “1” by RRC).
The prior art, however, neither explicitly teaches nor suggests “dropping a persistent channel state information transmission on the second uplink carrier based at least in part on the piggybacking status for the first uplink carrier and the channel state information occasion overlapping in time with the uplink shared channel occasion; and performing the aperiodic or semi-persistent channel state information transmission on the first uplink carrier during the uplink control channel occasion”, as recited by claims 19, 38, 68 and 79. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414